Citation Nr: 0404674	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  03-01 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason G. Wodogaza




INTRODUCTION

The appellant had active military service from January 1954 
to January 1956.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied service connection for hearing 
loss.

The appellant did not request a hearing in this case.


FINDINGS OF FACT

1.  The appellant had hearing loss prior to his entry into 
service.

2.  Although the appellant experienced hearing loss prior to 
entry into service, his hearing acuity actually improved upon 
discharge from active service.


CONCLUSIONS OF LAW

1.  The appellant is not entitled to the presumption of 
soundness with respect to his hearing loss.  38 U.S.C.A. 
§§ 1111 and 1132 (West 2002); 38 C.F.R. § 3.304(b) (2003).

2.  The appellant's hearing loss was not aggravated by his 
military service, and service connection is therefore not 
warranted.  38 U.S.C.A. §§ 1110, 1111, and 1153 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, and 3.306 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2003).  

With respect to VA's duty to notify, the August 2002 rating 
decision on appeal, as well as the statement of the case 
(SOC) and multiple supplemental correspondence, together have 
adequately informed the appellant of the types of evidence 
needed to substantiate his claim.  For example, in February 
2001, the RO sent a letter to the appellant explaining the 
VCAA and asking him to submit certain information.  In 
accordance with the requirements of the VCAA, the letter 
informed the appellant what evidence and information VA would 
be obtaining.  The letter also explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  The VCAA letter also 
addressed both service connection in general and hearing loss 
specifically.  Therefore, the Department's duty to notify has 
been fully satisfied.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Furthermore, the Board concludes that the VCAA notification 
letter sent to the appellant in February 2001 is legally 
sufficient.  See Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans Affairs (PVA), Nos. 02-
7007, -7008, -7009, -7010 (Fed. Cir. September 22, 2003); 
Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003).  The Federal Circuit has held that 38 
C.F.R. §§ 3.159(b)(1) and 19.9(a)(2)(ii) are invalid to the 
extent they provide a claimant "not less than 30 days" to 
respond to a VCAA notification letter because the regulations 
are contrary to 38 U.S.C.A. § 5103(b), which provides a 
claimant one year to submit evidence.  In this case, even 
though the letter did request a response within 60 days, it 
also expressly notified the appellant that he had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) (West 2002).  
Furthermore, in the case, the RO actually complied with the 
holding of PVA because greater than one year has elapsed from 
the date of the VCAA letter to the date of the rating 
decision.  Therefore, the claimant was properly notified of 
his statutory rights.

With respect to VA's duty to assist the appellant, VA has no 
outstanding duty to assist the appellant in obtaining any 
additional information or evidence.  At every stage of the 
process, the appellant was informed of the information needed 
to substantiate his claim, and VA has obtained all evidence 
identified by the appellant.  The appellant has not 
referenced any outstanding records or information that he 
wanted VA to obtain.  In fact, in January 2003, the RO 
provided the appellant with a letter indicating that his 
claim was transferred to the Board and that he should submit 
any additional evidence concerning his appeal.  The appellant 
failed to respond to the previously mentioned letter and no 
additional evidence has been submitted to the Board.  
Therefore, the Board concludes that the RO has obtained all 
relevant evidence from every source indicated by the 
appellant.

Under the VCAA, the duty to assist also includes providing an 
examination to the appellant.  The appellant is this case, 
however, has been afforded a VA examination.  Therefore, 
further examination is not needed because the record contains 
sufficient medical evidence for the Board to base its 
decision. 

Summarily, the Board finds that VA has done everything 
reasonably possible to assist the appellant.  In the 
circumstances of this case, additional efforts to assist him 
in accordance with the VCAA would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.  


II.  Service Connection for Hearing Loss

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2003).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  When a disease is first 
diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service.  Where the evidence shows that 
there was an increase in disability during service, there is 
a presumption that the disability was aggravated by service.  
In order to rebut the presumption of aggravation, there must 
be clear and unmistakable evidence (obvious or manifest) that 
the increase in severity was due to the natural progress of 
the disability.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306(a) and (b) (2003).

There is no aggravation of a preexisting disease or injury if 
the condition underwent no increase in severity during 
service on the basis of all of the evidence of record 
pertinent to the manifestations of the disability prior to, 
during, and subsequent to service.  38 C.F.R. § 3.306(b) 
(2003).  The usual effects of medical and surgical treatment 
in service, having the effect of ameliorating disease or 
other conditions incurred before enlistment will not be 
considered service connected unless the disease or injury is 
otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1) 
(2003).  Intermittent or temporary flare-ups during service 
of a preexisting injury or disease do not constitute 
aggravation; rather, the underlying condition, as contrasted 
with symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  Accordingly, "a lasting worsening of 
the condition" -- that is, a worsening that existed not only 
at the time of separation but one that still exists currently 
-- is required.  See Routen v. Brown, 10 Vet. App. 183, 189 
n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).

With respect to hearing loss, it has been determined that the 
threshold for normal hearing over a range of frequencies is 
from 0-20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 
(1993).  The appellant's service medical records upon entry 
into service in January 1954 indicate hearing loss in both 
ears.  For example, audiometric test results indicate hearing 
loss of 30 decibels at 4000 Hertz and 40 decibels at 8000 
Hertz in the right ear, and hearing loss of 70 decibels at 
4000 Hertz and 50 decibels at 8000 Hertz in the left ear.  
The Board also notes that the service medical examiner 
specifically diagnosed the appellant with "loss of hearing 
acuity" upon entry into active service.  Therefore, the 
Board finds that the appellant had a pre-service condition of 
decreased hearing acuity.  Hensley v. Brown, 5 Vet. App. 155, 
157 (1993).

With respect to establishing service connection for the pre-
existing disability of impaired hearing, the Board is next 
obligated to consider whether such condition was aggravated 
by service.  38 C.F.R. § 3.306 (2003).  The Board initially 
consults the appellant's service medical records upon 
discharge from active service in December 1955, which 
indicate that the appellant's hearing loss actually improved 
in both ears.  For example, audiometric test results upon 
discharge indicate hearing loss of 15 decibels at 4000 Hertz 
and 15 decibels at 8000 Hertz in the right ear, and 45 
decibels at 4000 Hertz and 45 decibels at 8000 Hertz in the 
left ear.

The aforementioned discharge medical examination results 
clearly indicate continued decreased hearing acuity in the 
left ear and normal hearing acuity in the right ear.  
Therefore, the Board concludes that the service medical 
records upon discharge do not show an aggravation of the 
appellant's decreased hearing acuity.  Rather, the records 
actually establish an improvement of the appellant's hearing 
acuity as evidenced by the audiometric test results.  The 
Board also notes that the appellant even acknowledged in his 
substantive appeal (VA Form 9) that his hearing was "ok" 
upon discharge from service.

Moreover, the appellant's physical profile for his hearing 
and ears was indicated as a "3" upon entry into service and 
a "2" upon discharge.  McIntosh v. Brown, 4 Vet. App. 553, 
555 (1993) (citations omitted) (under the categories of 
PULHES, the "H" stands for "hearing and ear").  The number 
"3" indicates a medical condition or physical defect which 
requires certain restrictions in assignment.  Such 
individuals are not acceptable in a time of peace, however; 
they may be accepted during a period of mobilization.  In 
contrast, the number "2" indicates that the individual 
meets procurement standards, but may have some limitation on 
initial military occupational specialty classification and 
assignment.  See Odiorne v. Principi, 3 Vet. App. 456, 457 
(1992).  Therefore, the Board concludes that the appellant's 
physical profile designation for his hearing and ears as 
"3" upon entry into active service and "2" upon discharge 
is indicative of an absence of aggravation of his hearing 
condition during active service because he progressed from 
barely qualifying for active military service to merely 
having some limitations on his military occupational 
specialty upon discharge.

In addition, the VA medical examiner in May 2002 similarly 
concluded that the appellant's level of hearing loss actually 
improved during the course of his active military service.  
Therefore, the Board finds that the appellant's hearing loss 
was not aggravated by his military service and therefore he 
is not entitled to service connection for such condition.  
38 C.F.R. § 3.306 (2003).

The Board additionally notes that the post-service medical 
records, as well as the appellant's own statements, similarly 
fail to support a finding that the appellant's hearing acuity 
was aggravated by his active military service.  For example, 
the appellant indicated he did not seek treatment for 
decreased hearing acuity until "later in life".  In fact, 
the earliest medical records indicative of the appellant's 
treatment for decreased hearing acuity are from December 
1997, which was approximately 40 years after discharge from 
active service.  The May 2002 VA examiner's report also 
acknowledged that the appellant did not "notice a hearing 
loss until the 1970's".

The Board also notes that the March 2002 private medical 
records of Dr. W.M. indicate that the appellant currently has 
hearing loss which "most likely resulted from noise exposure 
during his service requirement many years ago".  The 
determination as to the probative value of this medical 
evidence is within the province of the Board as adjudicators.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  
Furthermore, the Board may appropriately favor the opinion of 
one competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may 
not simply reject medical opinions based on its own medical 
judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also 
Colvin v. Derwinski, 1 Vet. App 171 (1991).  The weight of a 
medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, based on 
an examination of limited scope, or where the basis for the 
opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 548 
(1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri, 4 
Vet. App. 467, 470-71 (1993).

With respect to Dr. W.M.'s medical opinion, although he links 
the appellant's hearing loss to his active military service, 
there is no indication that Dr. W.M. reviewed the appellant's 
claims file in conjunction with rendering his opinion.  
Furthermore, Dr. W.M.'s opinion is based solely upon a 
compilation of audiograms, as opposed to the previously 
discussed May 2002 VA examiner's opinion which was based upon 
both a fully battery of audiological testing as well as a 
thorough review of the appellant's claims file.  Therefore, 
the Board finds that the VA examiner's opinion is more 
thorough and is therefore entitled to greater probative value 
than the opinion of Dr. W.M.

In closing, the Board has also considered any alleged 
inconsistencies between 38 U.S.C.A. § 1111 (West 2002) and 
38 C.F.R. § 3.306 (2003), however; none are found to exist.  
Moreover, the Board is bound by the opinion of the General 
Counsel of the Department of Veterans Affairs which held that 
the provisions of 38 C.F.R. § 3.306(b) are not inconsistent 
with 38 U.S.C.A. § 1111.  Rather, 38 C.F.R. § 3.306(b) 
properly implements 38 U.S.C.A. § 1153 because the 
determination concerning the presumption of sound condition 
pursuant to 38 U.S.C.A. § 1111 is a wholly distinguishable 
question from that of the presumption of aggravation.  
VAOPGCPREC 3-03.


ORDER

Entitlement to service connection for hearing loss is denied.



	                        
____________________________________________
	Frank Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



